                 Case 1:20-cv-03141-MKV Document 17 Filed 08/24/20 Page 1 of 1
                                     DISTRICT ATTORNEY
                                      COUNTY OF NEW YORK
                                         ONE HOGAN PLACE
                                         New York, N. Y. 10013
                                            (212) 335-9000




                                                                              USDC SDNY
CYRUS R. VANCE, JR.                                                           DOCUMENT
   DISTRICT ATTORNEY
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
   BY ECF AND U.S. MAIL                                                       DATE FILED: 8/24/2020

                                                                 August 21, 2020

   The Honorable Mary Kay Vyskocil
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2230
   New York, NY 10007

              Re: Rodriguez v. Capra, 20-CV-3141 (MKV)

   Dear Judge Vyskocil:

         I represent the respondent in this habeas corpus case. In light of petitioner’s
   response to respondent’s motion to dismiss the petition on statute-of-limitations
   grounds—in particular, the September 2017 letter from the Appellate Division, which
   the court confirmed was sent to petitioner—respondent will withdraw the pending
   motion to dismiss. I respectfully request that respondent be given 60 days, or until
   October 20, 2020, to answer the petition.

                                                                 Respectfully submitted,




                                                                 Stephen Kress (SK-1024)
                                                                 Assistant District Attorney
                                                                 Counsel for Respondent

   cc:        Louis Rodriguez
              DIN 11-A-3746
              Sing Sing Correctional Facility     GRANTED. The pending motion to dismiss [ECF #9] is
              354 Hunter Street                   denied as withdrawn. Respondent must respond to the
              Ossining, NY 10562                  petition on or before October 20, 2020. The Court will mail
                                                  a copy of this order to the Petitioner.

                                                           8/24/2020
